Title: To George Washington from Benjamin Lincoln, 3 April 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General,
                            War office April 3 1782
                        
                        The enclosed papers, transmitted me by General Heath, exhibit charges against the Contractor for the post of
                            West point—The terms of the contract prescribe the mode of trial in cases of delinquency—it is wished that your Excellency
                            would be pleased to take the matter up, and give the necessary directions for a enquiry.
                        Mr Sands (who says he is conscious of having in every instance demeaned himself properly) is willing to
                            submit an investigation of the whole business to any impartial persons, not of the army, who may be appointed for the
                            purpose.
                        Mr Morris, who is the Contractor, says it could never be supposed that an issue of Salt should be made with
                            salted provisions, nor can it be done—so that this will not come under consideration. I have the honor to be, with the most
                            perfect esteem, My dear General, Your most obedient Servant
                        
                            B. Lincoln
                        
                        
                            P.S. I do myself the pleasure to inclose several resolves of Congress.
                        
                        
                            B.L.

                        
                     Enclosure
                                                
                            

                                GentlemenHead Quarters Highlands March 1st 1782
                            
                            I have just received a representation from Colonel Swift, commanding the Connecticut Line, that a Quantity
                                of Beef has been offered to be Issued by Mr Morgan, your Issuer which is thought not merchantable agreable to
                                Contracts and has been refused, it therefore becomes necessary that a determination be had agreable to the Rules
                                prescribed in the Contract in Such Cases. I do therefore hereby name Ezra Lunt Esqr. a Gentleman from Massachusetts
                                Bay, an indifferant person, on the part of the United States, and desire you to name another on the part of the
                                Contractors, the two so chosen to elect a third, the three so Chosen, to repair to the Store kept by Mr Morgan,
                                tomorrow at three oClock P.M. to view said disputed Beef and report thereon. I am Sorry that either you or I have this
                                trouble, but as this is the only rule of decision prescribed by the Contract in Such cases, necessity compels the
                                exercise of it. I am with great regard Gentlemen your most Obed. Servt
                            
                                W. Heath
                            
                        
                        
                     Enclosure
                                                
                            
                                
                                    8-16 March 1782
                                
                            
                            Extract of a letter from major-General Heath, to Comfort Sands Esq. and Co. dated Headquarters,
                                Highlands, March 8th 1782.
                            "I have received no answer from you, to mine of the 1st instant, or report from the survey which I
                                expected would meet in consequence of my letter—I learn the latter was prevented by major Lunts not receiving my
                                letter in season. The uneasiness of the troops, respecting the suet being taken from the beef, continues—and it is
                                necessary the practice of taking it out be discontinued, or the dispute settled in the way prescribed by the contract.
                                If you conclude to issue the beef with the kidneys in, as has been usual in the army, and the troops apprehend they
                                have a right to expect, the dispute subsides—If not, please name a person on your part, I will name another on the
                                part of the United states, that a determination may be had, and the uneasiness removed by an impartial decision."
                            Extract of a letter from Comfort Sands Esqr. and Co. to General Heath dated Fishkill, March 15. 1782.
                            "Yours of the 8th and 12th we this day received, and note what you say about the kidney being taken out
                                of the beef—We expected after what we had said to you, nothing more would have been said about it—As to leaving it to
                                be determined in the way you propose, we cannot agree to, as we conceive the contract doth not warrant such
                                proceedure. One of us will soon go to mr Morris, when we will make a fair state of the matter to
                                him—and if he directs the kidneys should be taken out, after that, the practise shall be discontinued—but depend the
                                army will be no gainers by it, should it be so."
                            Extract of a letter from General Heath to Comfort Sands Esq. and Co. dated Head quarters, Highlands, March
                                16. 1782.
                            "Your favor of the 15th came to hand the last evening, I am at some loss to conceive how you could expect
                                no more would be said on a measure which gives so much uneasiness to the army, as the taking the kidneys out of the
                                beef has done and still does, unless the practice was discontinued, or it had been determined in that way which is
                                prescribed by the contract. I informed the secretary at war when here of what had happened and what steps I had taken,
                                which he approved and told me he would write you on the subject, desire you to review the matter and have an impartial
                                decision thereon. I am constrained therefore again to call on you, as the dispute continues, for an explicit answer,
                                whether you will or will not submit it to the decision prescribed by the contract. My situation and duty require this;
                                nor can I compromise or postpone the matter—The practice must subside or the dispute be determined. And I think if it
                                be your wish to consult mr Morris, the former is the only eligible mode until a determination is had."
                        
                        
                     Enclosure
                                                
                            

                                SirCamp Connecticut Hutts March the 12th 1782
                            
                            I must beg your Honors Pardon in troubling you again with our Complaints and Should Consider no Excuse
                                admissable in doing it but the repeted Complaints of the officers Commanding Regts that the Contracter refuses to
                                Supply them agreeable to Contract and that it is out of their power to obtain redress.
                            I inclose Lieut. Colo. Huntingtons Complaint of this date respecting the Contracters refusing to Issue
                                Salt agreeable to Contract.
                            I think Mr Sands Considers himself as independant and not accountable  one for
                                his Conduct it Seems he means to Issue what Sort of Provisions he Pleases and what Quantity and no
                                one Can obtain redress—all the attempts yet made have proved fruitless—and he Triumphs over the whole army.
                            I wish Sum moad may be pointed out whereby redress may be obtained when the Contracter refuses to do
                                Justice to the Troops—otherwise I think great injustice will take Place—I have the Honor to be Sir your Honors most
                                obdt Humle Servt
                            
                                H: Swift
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                March 12th 82
                            
                            I Consider Mr Morgans refusal to Issue salt with Salt provision a breach of the Contract, as it
                                Specifies One Quart of Salt to every hundred Rations, beg you to take such steps as you may think proper to obtain
                                Justice for the troops. Your Humble Servant
                            
                                Eben. Huntington Lt Colo. Commd
                                3d Connt Regt
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                March 12. 1782
                            
                            I Just recd your’s & Note the Contents respecting giving salt with salt Provision. I have no
                                directions only from Mr sands he inform’d me that it was the meaning of the Contract only to give salt with fresh
                                Provision. I am your H. Servt
                            
                                Ephm Morgan
                                I.C.
                            
                        
                        
                     Enclosure
                                                
                            Sir,

                                Camp Connecticut-village, March 25. 1782
                            
                            I am very sorry I am under the necessity to trouble your honor again with complaints on the subject of
                                provision. We are not only obliged to fetch all our provisions from West point—but at least half the times we go for
                                bread we can get none—Officers have been obliged to live three days at a time without bread, with the additional
                                trouble of sending to West point once a day to try to get it.
                            The detachment ordered out yesterday was detained the greatest part of the day for want of bread, and
                                then part of them were obliged to march without any, when they had been two days without.
                            Another complaint is that of late we have  salt beef that was tainted and
                                altogether unfit for use—The officers apply to me for redress—but am obliged to tell them no redress can be had.
                            I think such treatment will soon ruin the best disciplined troops that is—And the officers insist that
                                they cannot be answerable for the conduct of troops under such circumstances.
                            I have done every thing in my power to remedy those evils, but to no purpose—Therefore must pray your
                                honor’s directions. I am, &c. &c.
                            
                                Heman Swift
                            
                        
                        
                     Enclosure
                                                
                            

                                Camp, connecticut village Sir,March 26 1782
                            
                            I received your favour of yesterday and note the contents—but am sure the remedy you mention of the
                                quartermasters rejecting provisions that are not good and wholsome, will by Mr Sands mode of proceeding prove to be no
                                remedy.
                            Instance—unwholsome provisions are offered to the quarter master, he refuses to accept them, immediately
                                gives you notice—it will be at least three days before a survey can be had, and the troops without provisions all that
                                time—As Mr Sands will not suffer any others to be issued till it is determined whether the first offered is good—And
                                perhaps when the first is judged to be not good, the next offered will be as bad as the first—and Mr Sands is sensible
                                that the mode of obtaining redress is so slow that it is in his power to starve us into a compliance before we can
                                obtain it.
                            Sir, the general orders of the 20th and 27th of January last directing a mode of proceedure in case of
                                any dispute about provisions, have not to my knowledge been revoked—and the quartermaster think them orders the only
                                rule they have to attend to. I am, &c. &c.
                            
                                Heman Swift
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                West Point 26th March 82
                            
                            The enclosed is a copy of Mr sands orders to the Issuing Commissary at this Post. If they are suffered to
                                take place, the Officers will in my opinion raise the Devil.
                            That it shall not be in the power of an Officer to purchase good Bread with his Cash, but be oblidged to
                                take of Mr Fisher, Bread that is not fit for the Hogs—I think is cruel and ungenerous, and you may depend upon it, the
                                Officers will not submit to it. I am sir with perfect regard & esteem Your obedient servant
                            
                                John Paterson
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Headquarters, Highlands, March 26. 1782.
                            
                            When I had the honor to see you here, I represented to you that a great uneasiness had arisen on account
                                of the contractors taking the kidney suet out of the beef, and what steps I had taken thereon; which you were pleased
                                to approve, and advised me to call on them again for a determination of the dispute in the way prescribed by the
                                contract, and that you would also write the contractors on the subject. I repeated my call for a decision of the
                                matter in dispute, but with as little success as before. I also mentioned to you that I had received a complaint, that
                                the contractors had refused to issue the stipulated quantity of salt when salt provisions are issued; although the
                                contract makes no distinction of salt or fresh provisions. This I represented to the contractors and desired them not
                                to deviate from the contract, as it would be a source of new disputes. To this I received an answer, that "the request
                                to issue salt when salt provision is issued, is just as unreasonable as the officers to want the kidney fat to make
                                candles, to save the expence of buying." Thus, sir, are matters circumstanced, and universal uneasiness prevails
                                among the officers of the whole army. I conceived when I received a copy of the contract, that if any dispute arose, it
                                would be immediately submitted to the decision prescribed, with which the army would be perfectly satisfied, whether
                                it were given for or against them: but to feel themselves injured from day to day and week to week and every attempt
                                to obtain redress prove abortive, is intolerable. If the officers are entitled to a certain number of rations, ought
                                they not to receive them agreeable to the usual custom of armies? If they are to be allowed subsistence-money, ought
                                they not to be treated in the same manner as the buyer who goes to market with his money in his hand? I always
                                supposed that the intention of the public in supplying the army by contract, was partly oeconimical, and partly to
                                render the supplies certain and agreeable to the army. I never will believe that the honorable the Congress, your
                                honor or the honorable the superintendent of finance will countenance measures which cannot fail to wound the feelings
                                of those who have endured every species of hardship for the cause of their country. I am this moment interrupted with a
                                letter from colonel Swift who at present commands the Connecticut line. He wrote me yesterday—I take the liberty to
                                inclose a copy of his letter. I immediately wrote mr Sands respecting the bread, and informed colonel Swift, that if
                                any meat was offered which was tainted or unfit for use, the quartermasters must refuse to take it, and report must be
                                made to me, that a survey may be appointed agreeable to the contract. In his letter of this day he observes, much time
                                will elapse before such a determination can be had. It is true; but there is no mode of redress shorter in my power.
                                Mr Sands resides at Fish-kill, twelve miles from this—some of the troops are obliged to go three and four miles to
                                draw their provisions and carry them from on their backs, wearing out their shoes and clothes—if, on their arrival at
                                the store, bad provisions are offered, the quarter master refuses them, reports to his officer, his officer to me, and
                                I proceed to call upon mr Sands at Fish-kill to join in appointing a survey—two days elapses before this can be
                                effected, and the troops are in the meantime starving. To remedy this evil, I agreed with mr Sands to vest power in
                                the commanding officer at each post where there was an issuing store, in disputes in common
                                    cases, to appoint one person, he was to impower his issuer at such post to appoint another, and the two were
                                to appoint a third, view the provisions offered to be issued, and report. To this mr Sands acceded; but has since
                                revoked the power given to his commissaries. So that no proceedings can be had but between him and me, which are
                                unavoidably subject to the delay above mentioned. For my own part, I never was more perplexed and embarrassed than in
                                my present situation—Complaint upon the back of complaint are exhibited, and although convinced that they ought to be
                                redressed, at least by a fair hearing and decision, it is not in my power to effect it—A situation truly disagreeable
                                to me—I can only represent it, and most earnestly entreat that things may be put upon such a footing as to afford a
                                certain remedy when necessary, that every just ground of uneasiness may be removed. I have the honor to be, With the
                                greatest respect, Your most obedient servant
                            
                                W. Heath
                            
                        
                        
                     Enclosure
                                                
                            
                                Sir,
                                Head quarters, Highlands, March 27. 1782.
                            
                            In mine of yesterday, I have mentioned the uneasiness and complaints which prevail in this army
                                respecting the issue of provisions, which I hope will be redressed. It seems absolutely necessary that some shorter
                                mode should be prescribed to settle any disputes that arise respecting the quantity or quality of provisions offered
                                to be issued in common cases, than is expressed in the contract, which may be effected by one of the contractors being
                                constantly with the army, or some person authorized by them immediately to join in the appointment of a survey when a
                                dispute arises, or that other provisions of a quality not disputable be issued for the subsistence of the troops while
                                a survey upon that which is disputed can be had. Without such expedient, the troops will inevitably suffer, as colonel
                                Swift observes in his letter. I wish also to know whether the contractors are considered subject to martial law; or,
                                if they are not whether their issuers are not. If neither are, in case orders are refused or disputed, what steps are
                                to be taken? Your honor is sensible that all followers and retainers of an army are amenable to martial law. This has
                                ever been thought necessary for the preservation of good order—And if the issuers to the contractors, who must always
                                be with the army, are not subject to its regulations, will not confusion be consequent, as they will not be held to
                                acknowledge or obey any military authority.
                            At present the troops experience great inconvenience and fatigue in getting their provisions. The
                                Connecticutt line, five regiments, have to draw their provisions from West point, near three miles,
                                and to cross the river. If the weather is wet, the bread is ruined. The 3d Massachusetts brigade draw either at the
                                Continental-village or at West point; if at the former, it is three miles; if at West point, it is nearly as far and
                                the river to be crossed. When it was agreed with mr Sands that there should be three issuing stores, it was expected that
                                with the assistance of the brigade teams, the provisions would be obtained without great inconvenience; but it proves
                                otherwise—Nearly half the men of the Connecticut line and 3d Massachusetts brigade are employed in getting provisions
                                on their backs the distance before mentioned. This occasions a great fatigue to the troops, and a
                                great wear of shoes and clothes. The 1st Massachusetts brigade which is hutted in the mountains back
                                of West point at the distance of almost two miles, experience nearly the same difficulty. The contractors say it is
                                unreasonable that they should be obliged to keep a store at every place where the troops are quartered—And to ease
                                them as much as possible, three stores were agreed to, but the difficulties I have mentioned cannot be surmounted
                                unless there is an issuing store at the Connecticut Line and each brigade while the troops remain detached as at present in winter quarters.
                            In every plan a system, practice and experience discover their advantages or inconveniences, and
                                generally prove that amendments or alterations are necessary. I have the honor to be, With great respect, Your most
                                obedient servant,
                            
                                W. Heath
                            
                        
                        
                    